DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 6/24/2021; 6/24/2021; 6/24/2021; and 12/1/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 19, and 20, it is not clear whether the claimed invention is to an article as in the preamble or to an optical element on a surface of an article as in the first line of the claim 1. Applicant claims an article but instead of describing the features of the article, the limitations of the claim are to an optical element separate from the article. To remedy this issue, Applicant should consider changing the term “article” in the preamble of the first line so there is no confusion between the preamble article and the article on which the optical element is disposed or change the preamble to state “an article with an optical element” or something similar so that it is clear the claimed invention is not just to the article. For purposes of examination, Examiner will assume the claimed invention is to both the article and the optical element disposed on the article. 
Claim 3 recites the limitation "the second layer" in the first line.  There is insufficient antecedent basis for this limitation in the claim. Further, there is no requirement that the first or second section have a second layer so it is not clear how the two sections can have a second layer with the same thickness. 
The terms “flat” and “substantially flat” in claim 13 are relative terms which renders the claim indefinite. The term “flat” and “substantially flat” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what properties the surface must have to be considered flat especially considering the two sections are of different thickness so there will be some variation in the thickness at the surface.
The remaining claims are rejected for depending on claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hart et al. (US Pub. 2020/0101692 A1).
Regarding claim 1, Hart discloses an optical layer (optical element) disposed on a transparent layer (article) which comprises a first portion (second section) and second portion (first section) which are contiguous and have a different observed color (structural color) (abstract). Each portion contains at least one sub-layer and the second portion has at least one more sub-layer (different number of layers) ([0076]) where the only difference between the first and second portion is the additional sub-layer in the second portion ([0076]) which is considered to disclose at least one layer made of the same material (see Fig. 4 and [0083] and Examples A and B, Tables 1 and 2). 
Regarding claims 2-5, Hart discloses multiple corresponding layers in the first and second portions being contiguous and having the same thickness ([0083] and Fig. 4).  
Regarding claims 6-7, Hart discloses the contiguous layers being identical ([0083] and see Examples A and B, Tables 1 and 2).
Regarding claim 8, Hart discloses each portion having a set of sub-layers where the corresponding layers are identical and one portion has at least one more layer than the other portion ([0083], Fig. 4, [0121] and Fig. 9). 
Regarding claim 9, Hart discloses the corresponding sub-layers in each portion having the same refractive index ([0083]).
Regarding claims 10-11, Hart discloses adjacent layers in the portions having different refractive indices ([0085]).
Regarding claim 12, Hart discloses one portion having one or more sub-layer and specifically two more sub-layers ([0083] and Example A, Table 1).
Regarding claim 13, Hart discloses the transparent being substantially flat ([0068]) where the difference in height between the two portions is sufficiently small that the article would be considered substantially flat (see Example B, Table 2 and Fig. 4).
Regarding claim 14, Hart discloses the color difference being 4 or more (abstract, [0009], and [0111]-[0112]). Although the equation used in Hart appears slightly different that the claimed equation, the difference in Hart is considered equivalent to the claimed difference given Hart discloses a high color difference that is viewable (see instant Specification, pages 30-31 which state that the ΔE*ab means the color difference is observable).
Regarding claim 15, Hart discloses a portion having 10 layers and another portion having 8 layers as well as a portion having 6 layers and the other having 5 layers (Example A, Table 1 and [0083], Fig. 4). 
Regarding claim 16, Hart discloses each layer having a thickness 10 to 100 nm ([0090]) which is considered to substantially overlap the claimed range to be sufficiently specific to the claimed range of 10 to 50 nm.
Regarding claims 19-20, Hart discloses disposing the optical layer on the substrate ([0070] and [0121]). 
Claim(s) 1-8, 13-14, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Marietti et al. (US Pub. 2003/0031842 A1).
Regarding claim 1, Marietti discloses an article with a patterned appearance to provide visually observable contrast between one or more generally transparent thin film coatings deposited over a substrate (article) (abstract). The article has at least two sections with observable color that is different where each section contains one or more thin film coatings ([0008]). Marietti discloses at least one corresponding layer on both sections with the same thickness and material, and at least one section having an additional layer (portions with different number of layers) ([0026] and Fig. 4). 
Regarding claims 2-8, Marietti discloses the corresponding thin coatings in each section being contiguous and having the same thickness and same material (Fig. 4, [0026], and [0031]).
Regarding claim 13, Marietti discloses the coating being applied to a planar surface where the coatings are less than 1 micron thickness so any variation in thickness would still be considered to form a substantially flat surface ([0037]).
Regarding clam 14, Marietti does not specifically disclose the ΔE*ab value but does disclose an observable difference in structural color ([0008] and [0027]). It would be expected for an observable change in color to have a ΔE*ab or at least as claimed (see instant Specification, pages 30-31). Here, given Marietti discloses observable color differences (Marietti, [0027]), it would expected for the ΔE*ab to be at least 3 as claimed. 
Regarding claim 18, Marietti discloses that the articles are not limited to a single difference in thickness and one or more coatings with different thicknesses are contemplated to have an article with an unlimited number of colors or tints in pattern form to provide a multicolored pattern form of great complexity ([0032] and see [0019] and [0033]) which is considered to disclose at least three sections formed by corresponding layers of the same material and a different number of additional coatings in some of the sections to form sections with different structural colors. 
Regarding claims 19-20, Marietti discloses coating (disposing) the coatings on a substrate ([0037]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart.
Regarding claim 16, Hart discloses each layer having a thickness 10 to 100 nm ([0090]) which is overlaps the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.
Regarding claim 17, Hart discloses the article of claim 1 as discussed above. Hart does not disclose the thickness for the individual portions but does disclose each portion being 1 or more layers with examples of 1 and 2 layers or 5 and 6 layers (Figs. 4 and 9) and thickness for the individual layers being 2 to 200 nm to control the optical properties of the portion ([0090]) which would give a thickness range of 2 to 200 nm for one portion (second section) and 4 to 400 nm for the other portion (first section) or 10 nm to 1 micron for one portion (second section) and 12 nm to 1.2 microns for the other portion (first section) which overlaps the claimed range. Further, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the thickness of the sublayers and total thickness of the optical layer would depend on the desired optical properties of the individual portions including where the thicknesses of the portions in Hart overlaps the claimed ranges (see [0090]). Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the total thickness of each portion involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Regarding claim 18, Hart discloses the article of claim 1 as discussed above. Hart does not disclose specifically disclose a third portion with a corresponding layer to the other two portions and a different number of layers and structural color as claimed. However, given Hart discloses two portions with these characteristics to form a pattern with different colors ([0007]), it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include additional portions with at least one corresponding layer and a different number of layers to form a different color to have additional pattern or design elements on the surface.
In the alternative, claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart as applied to claim 1 above, and further in view of Marietti.
Hart discloses the article of claim 1 as discussed above. Hart does not disclose specifically disclose a third portion with a corresponding layer to the other two portions and a different number of layers and structural color as claimed.
Marietti discloses an article with a patterned appearance to provide visually observable contrast between one or more generally transparent thin film coating deposited over a substrate (article) (abstract). The article has at least two portions with observable color that is different where each portion contains one or more thin film coatings ([0008]). Marietti discloses that the articles are not limited to a single difference in thickness where one or more coatings with different thicknesses are contemplated to have an article with an unlimited number of colors or tints in pattern form to provide a multicolored pattern form of great complexity ([0032] and see [0019] and [0033]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to add additional portions with at least one corresponding layer and a different number of layers to the surface in Hart to form a different color to have additional pattern or design elements on the surface as taught in Marietti (Marietti, [0032]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783